                      Case 1:21-mj-00269-GMH Document 1 Filed 03/02/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                     United States of America                       )
                                v.                                  )
                                                                    )      Case No.
              Federico Guillermo Klein                              )
      (AKA: Freddie Klein) DOB: XX/XX/XXXX                          )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                                        in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description
        18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
        Lawful Authority,
        40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds,
        18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress,
        18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder,
        18 U.S.C. § 111(a)(1) - Assaulting, Resisting, or Impeding Certain Officers,
        18 U.S.C. § 111(b) - Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon .
         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                      Benjamin G. Fulp, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH                                                                                               Digitally signed by G. Michael
                                                                                                            Harvey
                                                                                                            Date: 2021.03.02 11:10:13
Date:             03/02/2021                                                                                -05'00'
                                                                                                 Judge’s signature

City and state:                         :DVKLQJWRQ'&                   G. MICHAEL HARVEY, U.S. Magistrate Judge
                                                                                              Printed name and title
